DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5480032 B2 (“Yoshinaka”).	4
V. Claim Rejections - 35 USC § 103	6
A. Claims 1-6, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0242111 (“Holme”).	6
B. Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holme as applied to claim 12 above, and further in view of Yoshinaka.	11
C. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020547 (“Gatineau”) in view of Holme.	12
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
 The NPL document cited in the IDS filed 02/15/2022 has not been considered because no part was provided in the English language.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 3 recites the limitation “the at least two of R1 to R5”.  There is insufficient antecedent basis for this limitation in the claim.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5480032 B2 (“Yoshinaka”).
Yoshinaka was provided in the IDS filed 12/01/2020.  All citations presented in the rejection are from the attached machine language translation of the description portion of Yoshinaka. 
Claim 1 reads,
1. An organometallic compound represented by Chemical Formula 1: 
5Chemical Formula 1 
M(A)2,
wherein, in Chemical Formula 1, 
M is Sr or Ba, and 
A is derived from a compound represented by Chemical Formula 2, 
10Chemical Formula 2

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale

wherein, in Chemical Formula 2, 
R1 to R5 are independently hydrogen, or a substituted or unsubstituted C1 to C20 alkyl group, and 
at least one of R1 to R5 is a substituted or unsubstituted C3 to C20 branched 20alkyl group, and 
at least one of the remaining R1 to R5 is a substituted or unsubstituted C1 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
With regard to claim 1, Yoshinaka discloses, in paragraph 49, the following formula,

    PNG
    media_image2.png
    207
    131
    media_image2.png
    Greyscale

which includes two cyclopentadiene rings, each substituted with one isopropyl group, i.e. a branched, C3 alkyl group, and four methyl groups, i.e. a C1 alkyl group.  The metal is strontium (Sr).
This is all of the features of claim 1.
With regard to claims 2, 5, and 6, Yoshinaka further discloses,
2. The organometallic compound of claim 1, wherein the at least one a 25substituted or unsubstituted C3 to C20 branched alkyl group is a substituted or unsubstituted C3 to C10 iso-alkyl group [i.e. isopropyl], a substituted or unsubstituted C3 to C10 sec-alkyl group, a substituted or unsubstituted C4 to C10 tert-alkyl group, or a substituted or unsubstituted C5 to C10 neo-alkyl group.  
5. The organometallic compound of claim 1, wherein: 
10one or two of R1 to R5 are each independently a substituted or unsubstituted C3 to C10 iso-alkyl group [i.e. isopropyl], and 
one or two of the remaining R1 to R5 are each independently a substituted or unsubstituted C1 to C20 linear alkyl group [i.e. methyl], a substituted or unsubstituted C3 to C10 sec-alkyl group, or a substituted or unsubstituted C4 to C10 tert-alkyl group.  
6. The organometallic compound of claim 1, wherein: 
one or two of R1 to R5 are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
one or two of the remaining R1 to R5 are each independently a methyl group, an 20ethyl group, an n-propyl group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0242111 (“Holme”).
Claim 1 reads,
1. An organometallic compound represented by Chemical Formula 1: 
5Chemical Formula 1 
M(A)2,
wherein, in Chemical Formula 1, 
M is Sr or Ba, and 
A is derived from a compound represented by Chemical Formula 2, 
10Chemical Formula 2

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale

wherein, in Chemical Formula 2, 
R1 to R5 are independently hydrogen, or a substituted or unsubstituted C1 to C20 alkyl group, and 
at least one of R1 to R5 is a substituted or unsubstituted C3 to C20 branched 20alkyl group, and 
at least one of the remaining R1 to R5 is a substituted or unsubstituted C1 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
With regard to claim 1 Holme discloses the following general formula:
[0011] In another aspect, the precursor molecule may be Bis(n-propyltetramethyl cyclopentadienyl)Strontium, (n-PrMe4Cp)2Sr,             (n-PrMe4Cp)nM, PrxMe5-xCp)nM, (i-PrxMe5-xCp)nM, or                          (c-PrxMe5-xCp)nM, where x=1, 2, 3, 4, 5, and where M is any metal.
(Holme: ¶ 11; emphasis added)
See also paragraph [0043].
Because x=1, 2, 3, 4, 5, there is necessarily at least one isopropyl (i-Pr) group (i.e. the claimed branched C3 alkyl group) per cyclopentadiene ring (Cp), with the balance of the groups being methyl groups (i.e. the claimed C1 alkyl).  Because
The use of strontium (Sr) or barium (Ba) as one of the specific metals in the i-Pr-substituted cyclopentadiene ring is not provided.
Inasmuch as Holme is forming metal oxide film, particularly strontium oxide films (title, ¶¶ 29, 30, 32, 39, 41, 42  as well as specifically mentioning barium (Ba) as another metal precursor with which metal oxide films can be made (¶¶ 3, 29, 41), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make M either of Sr and Ba because Holme suggests using any metal with particular mention of Sr and Ba. 
Because the number of Cp rings that inherently bond with Sr and Ba, at least as evidenced by the formula (n-PrMe4Cp)2Sr, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have n in the formula             (i-PrxMe5-xCp)nM, be 2.
This is all of the features of claim 1.
With regard to claim 2, Holme further discloses,
2. The organometallic compound of claim 1, wherein the at least one a 25substituted or unsubstituted C3 to C20 branched alkyl group is a substituted or unsubstituted C3 to C10 iso-alkyl group [i.e. i-Pr], a substituted or unsubstituted C3 to C10 sec-alkyl group, a substituted or unsubstituted C4 to C10 tert-alkyl group, or a substituted or unsubstituted C5 to C10 neo-alkyl group.  
Claims 3 and 4 read
3. The organometallic compound of claim 1, wherein the at least two of R1 to R5 are each independently a substituted or unsubstituted C3 to C20 branched alkyl group.  
4. The organometallic compound of claim 3, wherein the at least two substituted or unsubstituted C3 to C20 branched alkyl groups are the same.  
Holme does not provide any specific example wherein the i-Pr is any of 2, 3, or 4.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make x any of 2, 3, and 4 in the formula 
(i-PrxMe5-xCp)nM, where M is Sr or Ba and n =2, because Holme suggests making x any of 2, 3, and 4.
So modified there are at least 2, 3, or 4 isopropyl groups attached to each of the Cp rings.
This is all of the features of claims 3 and 4. 
With regard to claims 5 and 6, Holme further discloses.
5. The organometallic compound of claim 1, wherein: 
10one or two of R1 to R5 are each independently a substituted or unsubstituted C3 to C10 iso-alkyl group [i.e. isopropyl], and 
one or two of the remaining R1 to R5 are each independently a substituted or unsubstituted C1 to C20 linear alkyl group [i.e. methyl], a substituted or unsubstituted C3 to C10 sec-alkyl group, or a substituted or unsubstituted C4 to C10 tert-alkyl group.  
6. The organometallic compound of claim 1, wherein: 
one or two of R1 to R5 are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
one or two of the remaining R1 to R5 are each independently a methyl group, an 20ethyl group, an n-propyl group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.
Claims 8-10 read,
8. The organometallic compound of claim 1, wherein the organometallic compound is liquid at room temperature.  
9. The organometallic compound of claim 1, wherein the organometallic compound has a viscosity of less than or equal to about 1,000 cps measured according to the following conditions: 
Viscosity measurement conditions 25- Viscosity meter: RVDV- I (BROOKFIELD Company) - Spindle No.: CPA-40z - Torque/RPM: 20-80% Torque/ 1-100 RPM - Measurement temperature (sample cup temperature): 25 °C.  
10. The organometallic compound of claim 1, wherein according to thermogravimetric analysis under 1 atmosphere of Ar (argon) gas, a 50% weight loss relative to an initial weight of the organometallic compound occurs at about 50 °C to 5about 300 °C.  
Inasmuch as Sr and Ba complexes (supra) of Holme meet all of the claimed features, it is held absent evidence to the contrary, that at least one of the Sr and/or Ba complexes inherently possess each of the properties of melting point below room temperature, viscosity, and weight loss under TGA in the claimed temperature range, as required in claims 8-10.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claims 11, 12, 15-19, Holme further discloses,
11. A composition for depositing a thin film comprising the organometallic compound of claim 1 [¶¶ 20, 21, 29, 31-35, 37-40, 43; Figs. 1, 2].  
1012. A method of manufacturing a thin film comprising: 
vaporizing the composition of claim 11 for depositing a first thin film, and 
depositing the vaporized composition for depositing the first thin film on a substrate [e.g. a silicon wafer or semiconductor substrate; ¶¶ 7, 37]  [¶¶ 20, 21, 29, 31-35, 37-40, 43; Figs. 1, 2].  
15. The method of claim 12, wherein the vaporizing of the composition for depositing the first thin film comprises heat-treating the composition for depositing the first thin film at a temperature of less than or equal to about 300 °C [i.e. 50 °C to 200 °C or 190 °C to 200 °C; ¶¶ 38-39].  
16. The method of claim 12, wherein: the depositing of the vaporized composition for depositing the first thin film on the substrate further comprises 
reacting the vaporized composition for depositing the first thin film with a reaction gas, and 
10the reaction gas comprises aqueous vapor (H2O), oxygen (O2), ozone (O3), plasma, hydrogen peroxide (H2O2), ammonia (NH3), hydrazine (N2H4), or a combination thereof [abstract, ¶¶ 14, 30, 31, 33, 36, 43; Figs. 1, 2].  
17. The method of claim 12, wherein the depositing of the vaporized 15composition for depositing the first thin film on the substrate is performed utilizing an atomic layer deposition (ALD) process or a metal organic chemical vapor deposition (MOCVD) process [¶¶ 31, 34].  
18. A thin film manufactured from the composition of claim 11 [¶¶ 20, 21, 29, 31-35, 37-40, 43; Figs. 1, 2].  
19. A semiconductor device comprising the thin film of claim 18 [¶ 38].

B. Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holme as applied to claim 12 above, and further in view of Yoshinaka.
Claim 13 reads,
1513. The method of claim 12, wherein the method of manufacturing the thin film further comprises: 
vaporizing a composition for depositing a second thin film, and 
depositing the vaporized composition for depositing the second thin film on the substrate, 
20wherein the composition for depositing the second thin film comprises a second organometallic compound comprising titanium, zirconium, hafnium, niobium, tantalum, or a combination thereof.  
14. The method of claim 13, wherein the vaporized composition for 25depositing the first thin film and the vaporized composition for depositing the second thin film are deposited together or independently of each other on the substrate.
The prior art of Holme, as explained above, teaches each of the features of claim 12. 
Holme does not indicate that the process is used to for a multicomponent oxide including Sr or Ba and at least one other organometallic compound of one of Ti, Zr, Hf, Nb, and Ta.
Yoshinaka, as explained above, teaches a Sr precursor reading on claim 1.  Yoshinaka further teaches that a Sr precursor including two branched-alkyl-substituted cyclopentadiene rings is used (¶¶ 10-11, ), along with a precursor for any of one or more of one of Ti, Zr, Hf, Nb, and Ta (¶ 29) and more particularly Ti, Ta, Zr, Ru (¶¶ 4, 32-33) to form a composite metal oxide of Sr and Ti or Ta, i.e. strontium titanate or bismuth strontium tantalate or strontium ruthenate, inter alia (¶¶ 31, 41) using ALD (Yoshinaka: ¶¶ 36-41). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second composition of a volatile second organometallic compound of one of Ti, Zr, Hf, Nb, and Ta to form a second thin film, along with formation of the first Sr organometallic compound of Holme, in order to form a composite metal oxide by a vapor deposition method such as MOCVD or ALD, as taught in Yoshinaka.
This is all of the features of claims 13 and 14.

C. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0020547 (“Gatineau”) in view of Holme.
Claim 1 reads,
1. An organometallic compound represented by Chemical Formula 1: 
5Chemical Formula 1 
M(A)2,
wherein, in Chemical Formula 1, 
M is Sr or Ba, and 
A is derived from a compound represented by Chemical Formula 2, 
10Chemical Formula 2

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale

wherein, in Chemical Formula 2, 
R1 to R5 are independently hydrogen, or a substituted or unsubstituted C1 to C20 alkyl group, and 
at least one of R1 to R5 is a substituted or unsubstituted C3 to C20 branched 20alkyl group, and 
at least one of the remaining R1 to R5 is a substituted or unsubstituted C1 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
With regard to claim 1 Gatineau discloses the following general formula (V) for the Sr and Ba complexes

    PNG
    media_image3.png
    148
    214
    media_image3.png
    Greyscale

“wherein M is strontium or barium, each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu; n is 0, 1, or 2; and L is an oxygen, nitrogen or phosphorus containing Lewis base” (¶ 44).  The substituents “i-Pr” (isopropyl) and “t-Bu” (tert-butyl) are branched C3 and C4 alkyls, respectively.  Gatineau gives specific examples of Sr(iPr3Cp)2, Sr(tBu3Cp)2 (e.g. ¶ 28) and Ba(iPr3Cp)2, Ba(tBu3Cp)2 (e.g. ¶ 29) where Cp is the cyclopentadiene ring and n=0, i.e. there is no L substituent.
Gatineau does not provide a specific example in which there is 
at least one of the remaining R1 to R5 is a substituted or unsubstituted C1 to C20 alkyl group other than the substituted or unsubstituted C3 to C20 branched alkyl group.
as required by claim 1.
However, Gatineau discloses that each of “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra). 
Holme, like Gatineau, is directed to Sr and Ba cyclopentadiene compounds for use with CVD to form metal oxide films.  As explained above, Holme specifically teaches one or more iPr alkyl with one or more Me substituents, thereby more generally teaching to one having ordinary skill in the art that the cyclopentadiene ring can be substituted with more than one kind of alkyl group (Holme: supra), as is consistent with Gatineau stating that “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include along with the at least one i-Pr or t-Bu on each of the two Cp rings, at least one other alkyl group in the list of “Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” other than i-Pr or t-Bu, because Holme teaches that the alkyl groups can be different and because Gatineau explicitly suggests independently selecting the R groups, thereby indicating that each R group may be different. 
So done, the features of the claimed “Chemical Formula 2” are met.
This is all of the features of claim 1. 
With regard to claim 2, Gatineau in view of Holme further teaches,
2. The organometallic compound of claim 1, wherein the at least one a 25substituted or unsubstituted C3 to C20 branched alkyl group is a substituted or unsubstituted C3 to C10 iso-alkyl group [e.g. i-Pr], a substituted or unsubstituted C3 to C10 sec-alkyl group, a substituted or unsubstituted C4 to C10 tert-alkyl group [e.g. t-Bu], or a substituted or unsubstituted C5 to C10 neo-alkyl group.  
With regard to claims 3 and 4, Gatineau in view of Holme further teaches,
3. The organometallic compound of claim 1, wherein the at least two of R1 to R5 are each independently a substituted or unsubstituted C3 to C20 branched alkyl group.  
4. The organometallic compound of claim 3, wherein the at least two substituted or unsubstituted C3 to C20 branched alkyl groups are the same.  
As explained above, Holme teaches that specifically 2 or 3 or 4 can be the same branched i-Pr, thereby suggesting 2 or 3 or 4 can be the same i-Pr or the same t-Bu in Gatineau, along with at least one other alkyl in the list that is not i-Pr or t-Bu.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include two i-Pr or two t-Bu on each of the two Cp rings and at least one other alkyl group in the list of “Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” other than the two i-Pr or the two t-Bu, because Holme teaches that (1) there can be 2 or 3 or 4 of the same branched alkyl along with another different alkyl group on each Cp ring, and (2) because Gatineau explicitly suggests independently selecting the R groups, thereby indicating that each R group may be different or the same. 
This is all of the features of claims 3 and 4.
With regard to claims 5 and 6, Gatineau in view of Holme further teaches,
5. The organometallic compound of claim 1, wherein: 
10one or two of R1 to R5 are each independently a substituted or unsubstituted C3 to C10 iso-alkyl group [e.g. i-Pr], and 
one or two of the remaining R1 to R5 are each independently a substituted or unsubstituted C1 to C20 linear alkyl group [e.g. Me, Et, n-Pr, n-Bu], a substituted or unsubstituted C3 to C10 sec-alkyl group, or a substituted or unsubstituted C4 to C10 tert-alkyl group [e.g. t-Bu].  
6. The organometallic compound of claim 1, wherein: 
one or two of R1 to R5 are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
one or two of the remaining R1 to R5 are each independently a methyl group, an 20ethyl group, an n-propyl group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.
The reasons are the same as explained above, i.e. that Holme teaches different alkyl groups and Gatineau explicitly states that the R groups can be independently selected, thereby indicating that one or two may be the same and at least one or two remaining may be different, as required by claims 5 and 6.
Claim 7 reads,
7. The organometallic compound of claim 1, wherein Chemical Formula 2 is represented by one of Chemical Formulae 2-1 to 2-6: 25


    PNG
    media_image4.png
    150
    491
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    150
    482
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    156
    505
    media_image6.png
    Greyscale

wherein, in Chemical Formulae 2-1 to 2-6, 
Ra and Rb are each independently an iso-propyl group, an iso-butyl group, or an iso-pentyl group, and 
Rc and Rd are each independently a methyl group, an ethyl group, an n-propyl 15group, an n-butyl group, an n-pentyl group, an n-hexyl group, a sec-butyl group, a sec-pentyl group, a tert-butyl group, or a tert-pentyl group.  
Again, Gatineau states that “each R is independently selected from H, Me, Et, n-Pr, i-Pr, n-Bu, or t-Bu” (Gatineau: ¶ 44, supra); therefore, one or two of the R groups, R1 through R5 can be H and two remaining can be i-Pr and one or two can be Me, Et, n-Pr, n-Bu, or t-Bu in any order which, when taken with the additional suggestion in Holme that there can be different alkyl groups, results in each of the formulae 2-1 through 2-6.  The reasons for forming each of formulae 2-1 through 2-6, i.e. the reasons for combining Gatineau and Holme to arrive at said formulae 2-1 through 2-6 is the same as explained above under claims 1, 3-4, and 5-6.
This is all of the features of claim 7.
Claims 8-10 read,
8. The organometallic compound of claim 1, wherein the organometallic compound is liquid at room temperature.  
9. The organometallic compound of claim 1, wherein the organometallic compound has a viscosity of less than or equal to about 1,000 cps measured according to the following conditions: 
Viscosity measurement conditions 25- Viscosity meter: RVDV- I (BROOKFIELD Company) - Spindle No.: CPA-40z - Torque/RPM: 20-80% Torque/ 1-100 RPM - Measurement temperature (sample cup temperature): 25 °C.  
10. The organometallic compound of claim 1, wherein according to thermogravimetric analysis under 1 atmosphere of Ar (argon) gas, a 50% weight loss relative to an initial weight of the organometallic compound occurs at about 50 °C to 5about 300 °C.  
Inasmuch as Sr and Ba complexes (supra) of Gatineau/Holme meet all of the claimed features, it is held absent evidence to the contrary, that at least one of the Sr and/or Ba complexes inherently possess each of the properties of melting point below room temperature, viscosity, and weight loss under TGA in the claimed temperature range, as required in claims 8-10.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
With regard to claims 11, Gatineau in view of Holme further discloses,
11. A composition for depositing a thin film comprising the organometallic compound of claim 1 [Gatineau: ¶¶  43, 53].  
1012. A method of manufacturing a thin film comprising: 
vaporizing the composition of claim 11 for depositing a first thin film [Gatineau: ¶¶ 53-54], and 
depositing the vaporized composition for depositing the first thin film on a substrate [Gatineau: ¶¶ 53-54, 56].  
1513. The method of claim 12, wherein the method of manufacturing the thin film further comprises: 
vaporizing a composition for depositing a second thin film [Gatineau: ¶¶ 43-45, 53, 54], and 
depositing the vaporized composition for depositing the second thin film on the substrate [Gatineau: ¶¶ 43-45, 53, 54, 56], 
20wherein the composition for depositing the second thin film comprises a second organometallic compound [general formula (VI) in ¶ 44 of Gatineau] comprising titanium, zirconium, hafnium, niobium, tantalum, or a combination thereof [Gatineau: ¶ 57].  
14. The method of claim 13, wherein the vaporized composition for 25depositing the first thin film and the vaporized composition for depositing the second thin film are deposited together [i.e. “mixed together” or “simultaneously”] or independently [i.e. “pure” or “sequentially”] of each other on the substrate [Gatineau: ¶¶ 43 and 57, respectively].  
15. The method of claim 12, wherein the vaporizing of the composition for depositing the first thin film comprises heat-treating the composition for depositing the first thin film at a temperature of less than or equal to about 300 °C [e.g. at 100 °C, Gatineau: ¶ 65].  
16. The method of claim 12, wherein: 
the depositing of the vaporized composition for depositing the first thin film on the substrate further comprises reacting the vaporized composition for depositing the first thin film with a reaction gas, and 
10the reaction gas comprises aqueous vapor (H2O), oxygen (O2), ozone (O3), plasma, hydrogen peroxide (H2O2), ammonia (NH3), hydrazine (N2H4), or a combination thereof [Gatineau: ¶¶ 57, 65-73].  
17. The method of claim 12, wherein the depositing of the vaporized 15composition for depositing the first thin film on the substrate is performed utilizing an atomic layer deposition (ALD) process or a metal organic chemical vapor deposition (MOCVD) process [Gatineau: ¶¶ 53, 57].  
18. A thin film manufactured from the composition of claim 11 [any of Examples 2, 3, 4, 5, 6 at pp. 5-6 of Gatineau].  
19. A semiconductor device comprising the thin film of claim 18 [Gatineau: ¶ 56].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814